Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 1 of 8 PageID 430




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   CLEARVIEW IMAGING, LLC D/B/A
   CLEARVIEW OPEN MRI,
                                                         Class Action
            Plaintiff,
                                                         Case No.: 8:19-cv-1881-MSS-AEP
   v.

   PROGRESSIVE SELECT INSURANCE
   COMPANY,

         Defendant.
   _______________________________________/

                              JOINT MOTION TO CONSOLIDATE

            Plaintiff, Clearview Open MRI, LLC, and Defendant, Progressive Select Insurance

   Company ("Progressive Select"), jointly move, pursuant to Rule 42(a) of the Federal Rules of

   Civil Procedure, to consolidate this action with another lawsuit currently pending before the

   Court, Clearview Imaging, LLC v. Progressive American Ins. Co., Case No. 8:19-cv-1299-

   MSS-CPT (the “Progressive American Action”), because the two actions involve related

   Defendants and common questions of law and fact. In the event that the Court grants this

   Motion, the Parties also move jointly to extend the deadline for the parties to file a Joint

   Scheduling Report and Joint Proposed Order for the consolidated actions. In support of this

   Motion, the Parties state as follows:

                                    MEMORANDUM OF LAW

            1.      The Progressive American Action was filed originally filed in state court on

   April 5, 2019, and was removed to this Court on May 30, 2019. (Case No. 8:19-cv-1299-




   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 2 of 8 PageID 431




   MSS-CPT, ECF No. 1-1). An amended complaint has since been filed. (Case No. 8:19-cv-

   1299-MSS-CPT, ECF No. 19)

            2.     This Action was originally filed in state court as against Progressive Select on

   April 12, 2019, and was removed to this Court on August 1, 2019. (ECF No. 1-1). The

   parties must currently meet and confer on a proposed case management report by

   September 3, 2019; and file a report by September 17, 2019.

            3.     The complaints in both Actions seek to challenge the respective Defendants’

   alleged application of the schedule of maximum charges (the "Schedule") contained in the

   Florida No-Fault ("PIP") Statute, Fla. Stat. § 627.736(5)(a)1.(a)-(f) (2012 to date) to limit co-

   payment amounts.

            4.     Both complaints seek relief on behalf of a class defined as:

            All persons and/or entities who:

            (a) are health care providers operating in the State of Florida;

            (b) issued a medical bill for health care services provided to a patient who had
            PIP coverage under the Insurance Policy issued by the Insurance Company
            during the 5-year time period prior to the filing of this lawsuit;

            (c) own an assignment of benefits from said insured patient for insurance
            benefits associated with the medical bill; and

            (d) received an “Explanation of Reimbursement” form from the Insurance
            Company which purported to extend the Fee Schedule Method reductions to
            the portion of the medical bill that applies to the insured patient’s 20%
            coinsurance or co-payment . . .

   (Case No. 8:19-cv-1299-MSS-CPT, ECF No. 19 at ¶ 55; ECF No. 1-1 in this Action at ¶ 33).




                                                    2
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 3 of 8 PageID 432




            5.    On behalf of these putative classes, the Plaintiffs in both actions bring counts

   for declaratory relief (Count I), injunctive relief (Count II), and breach of contract (Count

   III).

            6.    Both actions are brought against related corporate entities. The allegations as

   to how each entity allegedly improperly applied the Schedule in the PIP Statute are the

   functionally the same.

            7.    The cases are both brought by the same medical provider Plaintiff, who

   provided medical resonance imaging ("MRI") services to insureds of Progressive American

   and/or Progressive Select.1

            8.    Both cases are pending before the same Judge in this Court. And Notices of

   Related Case have been filed in both cases. Undersigned counsel (who are counsel for the

   parties in the Progressive American case) also represent that the parties in that case do not

   oppose the relief sought in this Motion.

            9.    When two cases are pending before the same federal district court and they

   involve common questions of law and/or fact, the court has the discretion to consolidate

   them. See Fed. R. Civ. P. 42(a) (“If actions before the court involve a common question of

   law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the

   actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

   delay.”).



   1
           The Plaintiffs in both actions are not Defendants’ policyholders. Rather, the Plaintiffs
   all allege standing to sue based on assignments of benefits obtained from Defendants’
   insureds. (Case No. 8:19-cv-1299-MSS-CPT, ECF No. 19 at ¶¶ 31, 39 and 47 and Exs. C,E,
   and G); ECF No. 1-1 in this case at ¶ 27 and Ex. B).


                                                  3
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 4 of 8 PageID 433




            10.   Consolidation is within the Court’s “inherent managerial power” and is used

   “to control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.” Young v. City of Augusta, 59 F.3d 1160, 1168 (11th Cir.

   1995) (quoting Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir.

   1985)). The Eleventh Circuit has urged district courts to direct Rule 42(a) consolidation “in

   order to expedite the trial and eliminate unnecessary repetition and confusion[.]” Id. at 1169

   (internal marks omitted).

            11.   Consolidation of this action with the Progressive American Action is

   appropriate because common issues of law and fact pervade the two cases. The Plaintiffs

   are identical and represented by the same counsel in both actions. The Defendants in each

   case are related corporate entities likewise represented by the same counsel. Further, because

   the cases involve the same factual predicate – the allegedly identical conduct in applying the

   Schedule to co-payments – they will share many of the same witnesses and involve the same

   evidence. Indeed, the PIP claims for both Defendants are handled by the same pool of claims

   personnel.

            12.   Consolidation will also result in appreciable savings of time and resources for

   the Parties and the Court. Not only are the legal issues functionally the same in each case,

   supra, but pretrial discovery will substantially overlap as the cases enjoy commonality in

   witnesses and documentary evidence.

            13.   A case management report was already filed in the Progressive American

   Action. (Case No. 8:19-cv-1299-MSS-CPT, ECF No. 28). And a scheduling order has issued




                                                  4
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 5 of 8 PageID 434




   in the Progressive American Action.2 (Case No. 8:19-cv-1299-MSS-CPT, ECF No. 32). The

   Parties have not yet filed a case management report in this Action and no scheduling order

   has yet issued in this Action.

             14.   In the event that this Court considers consolidating these actions, the Parties

   would seek an extension of time in which to file a new Joint Scheduling Report for both

   actions, whereby the Report will be due thirty-five (35) days following service of the Order

   consolidating this case and the Progressive American Action. Such a report would address

   the scheduling of both actions on a consolidated basis going forward.

             15.   This Motion is made in good faith and not for purposes of delay. No party

   will be prejudiced by the granting of this Motion.

             WHEREFORE, the Parties jointly request that this Court enter an order

   consolidating this action with the substantially related lawsuit now pending before this Court,

   Case No. 8:19-cv-1299-MSS-CPT, extending the time for the parties to file a Joint

   Scheduling Report for both consolidated actions until thirty-five (35) days after the service of

   the Court’s Order on this Motion, and order such further relief as the Court deems just and

   proper.




   2
           In the event that the Court does not consider consolidating these matters, the Parties
   will seek a case management conference in the Progressive American case to address the
   Court's scheduling order (Case No. 8:19-cv-1299-MSS-CPT, ECF No. 32), as that order does
   not address the Court's prior order on the Plaintiff's motion to extend the time to file class
   certification briefing and/or other issues raised by the Parties in their case management
   report. (Case No. 8:19-cv-1299-MSS-CPT, ECF Nos. 17 and 28).


                                                  5
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 6 of 8 PageID 435




                                      Rule 3.01(g) Certification

            Pursuant to Rule 3.01(g) of the Local Rules for the Middle District of Florida, the

   Parties have conferred and filed this Motion as a Joint Motion.

   Dated: August 28, 2019

            Respectfully submitted,

   CLARK & MARTINO, P.A.                         AKERMAN LLP

   /s/ J. Daniel Clark                           /s/ Jason L. Margolin
   J. Daniel Clark (FBN 0106471)                 Irene A. Bassel Frick (FBN 158739)
   dclark@clarkmartino.com                       Irene.basselfrick@akerman.com
   3407 W. Kennedy Boulevard                     Jason L. Margolin (FBN 69881)
   Tampa, FL 33609                               jason.margolin@akerman.com
   Tel: 813-879-0700                             401 East Jackson Street, Suite 1700
                                                 Tampa, Florida 33602
   Counsel for Plaintiff                         Phone: 813.209.5009
                                                 Fax: 813.218.5488

                                                 Counsel for Defendant




                                                  6
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 7 of 8 PageID 436




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 28th day of August, 2019, a true and correct copy

   of the foregoing was filed with CM/ECF, which will serve a copy on all persons listed on the

   Service List below via electronic mail.

                                               /s/ Jason L. Margolin
                                               Attorney
   SERVICE LIST

   Counsel for Plaintiff
   J. Daniel Clark (FBN0106471)
   Clark & Martino, P.A.
   Primary E-mail: dclark@clarkmartino.com
   Secondary E-mail: rsmith@clarkmartino.com
   3407 W. Kennedy Boulevard
   Tampa, FL 33609
   Tel: 813-879-0700

   David M. Caldevilla (FBN 654248)
   de la Parte & Gilbert, P.A.
   Primary email: dcaldevilla@dgfirm.com
   Secondary email: serviceclerk@dgfirm.com
   Post Office Box 2350
   Tampa, Florida 33601-2350
   Tel: 813-229-2775

   Matthew A. Crist, FBN 0035539
   Crist Legal | PA
   cristm@cristlegal.com
   606 East Madison Street
   Tampa, FL 33602
   Telephone: (813) 575-5200
   Facsimile: (813) 575-2520




                                                7
   49960708;1
Case 8:19-cv-01881-MSS-AEP Document 22 Filed 08/28/19 Page 8 of 8 PageID 437




   Counsel for Defendant
   Akerman LLP
   Marcy Levine Aldrich (FBN 0968447)
   marcy.aldrich@akerman.com
   Ari H. Gerstin (FBN 0839671)
   ari.gerstin@akerman.com
   Ross E. Linzer (FBN 73094)
   ross.linzer@akerman.com
   Three Brickell City Centre
   98 Southeast Seventh Street
   Miami, Florida 33131
   Phone: (305) 374-5600
   Fax: (305) 374-5095

   Irene A. Bassel Frick (FBN 158739)
   Irene.basselfrick@akerman.com
   Jason L. Margolin (FBN 69881)
   jason.margolin@akerman.com
   401 East Jackson Street, Suite 1700
   Tampa, Florida 33602
   Phone: 813.209.5009
   Fax: 813.218.5488




                                         8
   49960708;1
